UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 08-2249


ASMAA JAMAL ASHQAR,

                Petitioner,

           v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Argued:   September 22, 2009                 Decided:   December 8, 2009


Before NIEMEYER and DUNCAN, Circuit Judges, and James P. JONES,
Chief United States District Judge for the Western District of
Virginia, sitting by designation.


Petition for review denied by unpublished per curiam opinion.


ARGUED: Eleanor Roy Barrett, DUANE MORRIS, LLP, Philadelphia,
Pennsylvania, for Petitioner.    Shahrzad Baghai, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.     ON
BRIEF: Denyse Sabagh, Thomas K. Ragland, DUANE MORRIS, LLP,
Washington, D.C., for Petitioner. Tony West, Assistant Attorney
General, Civil Division, Terri J. Scadron, Assistant Director,
UNITED STATES DEPARTMENT OF JUSTICE, Office of Immigration
Litigation, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Asmaa Jamal Ashqar (“Mrs. Ashqar”) petitions for review of

an   order   of    the    Board   of   Immigration   Appeals   (the    “BIA”),

entered October 3, 2008, denying her application for asylum and

withholding       of   removal.    According   to    Mrs.   Ashqar,   the   BIA

erroneously concluded that she had failed to demonstrate she had

a well-founded fear of future persecution.             As explained below,

we reject this contention and deny the petition for review.



                                        I.

      Mrs. Ashqar is a Kuwaiti-born Palestinian who was first

admitted to the United States in March 1990 on a J-2 visa.                  She

moved to Oxford, Mississippi, in order to join her Palestinian

husband, Dr. Abdelhaleem Ashqar (“Dr. Ashqar”), who entered the

United States on a J-1 visa in November 1989 after receiving a

fellowship to study at the University of Mississippi.                 Once Dr.

Ashqar’s studies were completed, the Ashqars moved to Virginia.

      In 1998, Dr. Ashqar filed an application for asylum in the

United States, in which Mrs. Ashqar was a derivative applicant.

Shortly thereafter, the Immigration and Naturalization Service




                                        2
(the “INS”) 1 charged Mrs. Ashqar with removability because she

was in the United States longer than her authorized stay.

      Dr. Ashqar eventually decided to withdraw his application

for asylum in 2003, prompting Mrs. Ashqar to move to sever her

asylum     claim   from   her    husband’s.             On    June    16,     2003,    the

Immigration Court in Arlington, Virginia, granted Mrs. Ashqar’s

motion.

      In her independent application, Mrs. Ashqar conceded she

had overstayed her visa but sought relief from removal.                               Mrs.

Ashqar    requested   asylum    pursuant         to   8   U.S.C.A.      §    1158     (West

2005) due to her fear of persecution in Israel and the Occupied

Territories.       She also sought withholding of removal under both

the   Immigration     and   Nationality           Act        (the    “INA”)    and     the

Convention Against Torture (the “CAT”).

                                       A.

      On March 15, 2004, the Immigration Court held a hearing on

Mrs. Ashqar’s application.           The following is a summary of the

facts taken from the record of that hearing.

      Mrs. Ashqar grew up as a refugee in Gaza in the Israeli

Occupied    Territories.        It   was       there,     beginning     in    1982,     she

      1
       On March 1, 2003, the INS integrated into the newly formed
Department of Homeland Security (the “DHS”). Homeland Security
Act of 2002, Pub. L. No. 107-296, 116 Stat. 2135, 2195-205
(2002).    Thus, the DHS is now the agency overseeing Mrs.
Ashqar’s immigration case.



                                           3
attended    the   Islamic     University         of    Gaza.        Sometime       between

September 1986 and January 1987, Mrs. Ashqar married Dr. Ashqar,

a lecturer at the university. 2                 A few months after the Ashqars

married, Dr. Ashqar was promoted to the position of university

director    of    public      relations          and    became      editor        of     the

university’s magazine.

     Dr.    Ashqar     was    an   outspoken           opponent     of     the     Israeli

occupation.       According to Mrs. Ashqar, Dr. Ashqar’s political

activities were not ignored by the Israeli government.                            In 1981,

as a student at Birzeit University, Dr. Ashqar was arrested,

beaten,    tortured,    and   held     in       jail   for   sixteen       days    by    the

Israeli    military    for    having    participated           in    a   demonstration

protesting the creation of the state of Israel.

     In    contrast,     Mrs.      Ashqar        admits      that    she     was       never

mistreated by Israeli authorities.                 She was, however, questioned

by Israeli intelligence twice between 1984 and 1986 as a member

of the Islamic University of Gaza’s student council.                          After she




     2
       There is some discrepancy in the record as to when the
Ashqars were married.    The Immigration Court’s decision first
states that the Ashqars were married on September 19, 1986, then
later notes that Mrs. Ashqar testified she was married in
January 1987. According to the transcript of the hearing, Mrs.
Ashqar testified that the Ashqars were engaged in September
1986, signed a marriage contract in December 1986, and held the
wedding in January 1987. Fortunately, to consider the merits of
this petition, we do not need to determine the correct date.



                                            4
was married, she was never again summoned for questioning by

Israeli officials.

       It was a different story for her husband.                        The Israeli

authorities      interrogated         Dr.    Ashqar     on    several     occasions.

Between 1986 and 1989, he was often detained and questioned as

well   as    threatened      with   jail     and/or     deportation.       When   Dr.

Ashqar      attempted   to    leave    the      Occupied     Territories    for   the

United States in 1989 to pursue his studies at the University of

Mississippi,      the     Israeli       officials        tried    to    stop      him.

Eventually, the authorities permitted Dr. Ashqar to leave, but

only after a former Israeli Interior Minister intervened on his

behalf.      Mrs. Ashqar, on the other hand, testified that she had

been able to follow her husband a few months later, in 1990,

without any complications.

       After settling in the United States, Dr. Ashqar continued

to attract attention from Israeli authorities and began also

garnering the U.S. government’s attention.                   As early as December

1991, the FBI interviewed Dr. Ashqar about his activities for

the Islamic University of Gaza and his purported fundraising for

the    Islamic    Resistance        Movement,      an      organization    commonly




                                            5
referred to as HAMAS. 3          Much of its information on Dr. Ashqar’s

ties to HAMAS at that time came from Israeli officials.

       In 1993, Mrs. Ashqar returned to Gaza for the first and

only time to visit with family for two months.                           She did not

experience any difficulties with the Israeli authorities while

she was there.

       Following       Mrs.    Ashqar’s       return,      in   1994,    a   book    was

published in Israel mentioning Dr. Ashqar’s connection to HAMAS.

Mrs.       Ashqar    testified   that    an    FBI   agent      had   approached     her

husband and requested a meeting with him to question him about

the book.           According to the Ashqars, the FBI questioned Dr.

Ashqar at the request of the Israeli government.

       In    1997,    Dr.   Ashqar   completed       his    Ph.D.     program   at   the

University of Mississippi, and the Ashqars moved to Virginia

where Dr. Ashqar planned to work.                In February 1998, Dr. Ashqar

was subpoenaed to testify before a grand jury in the Southern

District of New York about persons accused of fundraising for

HAMAS.       Dr. Ashqar gained international media attention when he

refused      to     testify,   telling    reporters        he   feared   his    answers


       3
       HAMAS is an acronym for Islamic Resistance Movement in
Arabic, Harakat al-Muqawamah al-Islamiyya.     United States v.
Holy Land Found. for Relief & Dev., 493 F.3d 469, 471 n.1 (5th
Cir. 2007).   On October 8, 1997, the U.S. Secretary of State
designated HAMAS as a Foreign Terrorist Organization pursuant to
8 U.S.C.A. § 1189 (West 2005). (J.A. 1013.)



                                           6
would be used against others close to him in the Palestinian

liberation        movement.        The   district     court   found    him    in   civil

contempt, and he was detained for six months, during which he

went on a hunger strike and was eventually force fed by court

order.

       Dr. Ashqar was subpoenaed a second time in 2003 to appear

before a grand jury in the Northern District of Illinois, but

again he refused to testify, was held in contempt and jailed,

and began a hunger strike.               Dr. Ashqar was subsequently indicted

by a federal grand jury for criminal contempt, obstruction of

justice, and conspiring to violate the RICO act to finance the

affairs of HAMAS. 4

       Mrs. Ashqar bases her claim for asylum on these more recent

events.         She believes that the publicity surrounding the book in

1994 and the subsequent media coverage of her husband’s refusal

to   testify       before    the   grand     juries   made    her   husband    a    much

bigger target of Israeli officials.                       Consequently, she fears

that       if   she   were    to    return    to    her    homeland,    the    Israeli

authorities would detain and torture her in order to force Dr.




       4
       Dr. Ashqar was eventually convicted of criminal contempt
and obstruction of justice, but not the RICO charge, and was
sentenced to 135 months in prison. See United States v. Ashqar,
582 F.3d 819, 821 (7th Cir. 2009). The Seventh Circuit recently
affirmed his convictions and sentence. Id.



                                             7
Ashqar to eventually return to the Occupied Territories where

they would be able to arrest him.

                                                B.

       On April 25, 2006, the Immigration Judge (the “IJ”) granted

Mrs. Ashqar’s application for asylum without considering either

of her requests for withholding removal.                       The IJ found that Mrs.

Ashqar had established that she had a reasonable fear of future

persecution        if     she        returned        to    Israel     or       the    Occupied

Territories based on the political opinions imputed to her from

her association with her husband.

       The DHS filed a timely appeal of the IJ’s decision to the

BIA.        On October 3, 2008, the BIA sustained the appeal and

reversed the IJ’s decision.                  The BIA concluded “that there is no

specific      evidence          in     the    record        which,        taken      alone    or

cumulatively, would support a finding that [Mrs. Ashqar] has a

well-founded fear of persecution in Israel.”                              (J.A. 18.)         The

BIA    also    denied      Mrs.       Ashqar’s        requests      for    withholding        of

removal under the INA and CAT.

       On    October      29,    2008,       Mrs.    Ashqar    filed       a   petition      for

review      with   this    court       pursuant       to   8   U.S.C.A.        §   1252   (West

2005).       In her petition, Mrs. Ashqar only challenges the BIA’s

ruling on her asylum eligibility.




                                                8
                                                   II.

         The Secretary of Homeland Security or the Attorney General

may grant asylum to an alien who is unable or unwilling to

return to her home county because she has “a well-founded fear

of       persecution       on     account         of     race,      religion,      nationality,

membership in a particular social group, or political opinion .

.    .    .”     8   U.S.C.A.         §§    1101       (a)(42)(A),       1158(b)(1)(A)      (West

2005).         The burden is on the applicant to demonstrate that she

has a well-founded fear of persecution based on one or more of

the listed grounds.               See Abdel-Rahman v. Gonzales, 493 F.3d 444,

449 (4th Cir. 2007).                  Such a fear is proven by showing there is

a reasonable possibility that the applicant will be persecuted.

8 C.F.R. § 1208.13(b)(2)(i)(B) (2009).

         Mrs.    Ashqar     claims         that     if   she     returns    to    the    Occupied

Territories          she   has        a    well-founded          fear    that     she    will   be

targeted for persecution because of: (1) the political opinions

of her husband imputed to her; and (2) her membership in the

social group of wives of political dissidents.                                    She believes

that, because of his political activism, the Israeli authorities

want      to    capture         Dr.       Ashqar.         Thus,     it    is     Mrs.    Ashqar’s

contention        that     if    she       returns       to   her   homeland,      the    Israeli

government will persecute her in order to lure Dr. Ashqar back

to the Occupied Territories.                       The BIA found, however, that Mrs.



                                                    9
Ashqar presented no persuasive evidence to demonstrate that she

had a well-founded fear of such an occurrence.

       Mrs. Ashqar argues that the BIA erred in denying her asylum

application because: (1) the BIA applied the incorrect legal

standard;        and    (2)    the     BIA’s    decision      is    not    supported     by

substantial evidence.               We disagree.

                                               A.

       It   is    Mrs.      Ashqar’s       contention      that    the    BIA   mistakenly

required     her       to   show     more   than     a   reasonable       possibility    of

future persecution to establish a well-founded fear.                            We review

this question of law de novo.                       See Abdel-Rahman, 493 F.3d at

449.        Although          the    BIA     did     not    cite     to    8    C.F.R.   §

1208.13(b)(2)(i)(B) -- the regulation outlining the reasonable

possibility standard -- a plain reading of the BIA’s analysis

convinces        us    that    it     was    nonetheless      applying      the   correct

criterion. 5




       5
       The BIA did incorrectly cite to 8 C.F.R. § 1208.16(b)(1)
to support the statement that “the burden of proof to establish
a well-founded fear of future persecution remains with [Mrs.
Ashqar].” (J.A. 16.) That section actually sets out the burden
of proof necessary to establish a past threat to life or freedom
claim for withholding of removal under the INA and CAT and does
not relate to asylum claims.      See 8 C.F.R. § 1208.16(b)(1)
(2009).   Regardless of the citation, the BIA was nonetheless
correctly stating the law -- the burden of proof to demonstrate
a well-founded fear of future persecution lies with the
applicant. See 8 C.F.R. § 1208.13(a) (2009).



                                               10
     The     first       indication        that        the   BIA      applied          the   proper

standard is that the BIA stated in its opinion that “[a]lthough

there is anecdotal evidence in the record that the wives and

family     members       of     suspected        terrorists          have     sometimes         been

subjected     to      mistreatment         of        various    kinds        by    the       Israeli

government,        there      is    no     persuasive          evidence       that       such     an

occurrence is a reasonable possibility in [Mrs. Ashqar’s] case.”

(J.A. 17 (emphasis added).)                    We do not believe, as Mrs. Ashqar

argues,     that       the       BIA’s         use     of    the       phrase          “reasonable

possibility” was a mere coincidence.

     The BIA stated several times in its opinion such phrases

as: there is “no persuasive evidence” that shows persecution

“would” occur; and it was mere “speculation” that Mrs. Ashqar

“might,” “would,” or “will” face persecution.                               (See J.A. 17-18.)

While Mrs. Ashqar argues that the use of “would,” “might,” and

“will” proves that the BIA applied a “more likely than not”

standard, we find that argument unconvincing.                                     Mrs. Ashqar’s

reading    ignores        the      fact    that       the    BIA     found        no    convincing

evidence    of     her    claim.          To    rule    that        there    is    a    chance    of

persecution      at      least     some        scintilla       of    persuasive         evidence,

something more than speculation, is necessary.                                    Thus, despite

its failure to identify the appropriate regulation, the BIA did

apply the requisite standard.



                                                 11
                                       B.

     Given that the BIA applied the correct legal standard, Mrs.

Ashqar next contends that the BIA erred by ruling she did not

demonstrate a reasonable possibility of persecution.

     Judicial     review    of   the   BIA’s   factual       determinations     is

narrow.      We   review    factual    findings      under    the    substantial

evidence standard.         See Abdel-Rahman, 493 F.3d at 448.                 Such

findings are only to be overruled if “any reasonable adjudicator

would be compelled to conclude to the contrary.”                    8 U.S.C.A. §

1252(b)(4)(B)     (West    2005).      In   other    words,    “[i]n   order    to

secure judicial relief from the denial of an application for

asylum or withholding of removal, an alien ‘must show that the

evidence [s]he presented was so compelling that no reasonable

factfinder    could       fail   to    find    the     requisite       fear    of

persecution.’”     Abdel-Rahman, 493 F.3d at 448-49 (quoting INS v.

Elias-Zacarias, 502 U.S. 478, 483-84).              We find that Mrs. Ashqar

has failed to overcome this burden.

     Mrs. Ashqar first asserts that the BIA completely ignored

her claim that she would be persecuted because her husband’s

political opinions would be imputed to her, 6 but this is easily

refuted.


     6
        “An imputed political opinion, whether correctly or
incorrectly attributed, may constitute a ground for a well-
founded fear of political persecution within the meaning of the
(Continued)
                                       12
       It   is   apparent    that    the     BIA     did    consider        the    risk    of

persecution based on imputed political opinions because the BIA

spent much of its opinion detailing its disagreement with the

IJ’s     decision.        (See     J.A.     16-17       (“We    disagree          with    the

Immigration       Judge’s   conclusion          .   .   .   .”;      “the    Immigration

Judge’s decision is incorrect . . . .”).)                            And the IJ ruled

solely      on   Mrs.   Ashqar’s     claim      that    her     husband’s         political

opinions would be imputed to her.                       Indeed, he did not even

consider her other grounds for relief.                  (See J.A. 117.)

       The BIA is not required to specifically delineate between

its consideration of Mrs. Ashqar’s imputed political opinions

and social group grounds for persecution because “[i]ndividual

targeting        and    systematic        persecution          do    not     necessarily

constitute       distinct    theories.              Rather,     an     applicant         will

typically demonstrate some combination of the two to establish a

well-founded fear of persecution.”                   Chen v. INS, 195 F.3d 198,

203-04 (4th Cir. 1999).

       The BIA’s ruling, in fact, was largley based on its finding

that Mrs. Ashqar had not sufficiently demonstrated that her risk




INA.” Najjar v. Ashcroft, 257 F.3d 1262, 1289 (11th Cir. 2001)
(citations, alterations, and internal quotes omitted); see also
In re S-P-, 21 I. & N. Dec. 486, 489 (BIA 1996).




                                           13
of persecution had increased from when she previously lived in

the Occupied Territories -- a period when Mrs. Ashqar admits she

was not persecuted.              Mrs. Ashqar’s own testimony confirms that

Dr.   Ashqar       was    a     highly    visible      political       opponent    of   the

Israeli occupation from 1986 to 1990.                     According to Mrs. Ashqar,

during   that       period       the     Israeli      authorities      were    frequently

detaining and interrogating her husband, but they never once

came after her.

      Furthermore, FBI reports show that Israel had connected her

husband to HAMAS as early as January 1991.                             Yet, Mrs. Ashqar

concedes when she visited Gaza in 1993, she was not disturbed by

Israeli officials.

      Mrs. Ashqar tried to show that events after 1994 -- the

publication of the book connecting Dr. Ashqar to HAMAS and the

infamous   grand         jury    incidents       --   altered    the    landscape.      As

proof of her increased risk of persecution, Mrs. Ashqar offered

evidence that she claimed showed the Israeli government went

after her innocent family members.                       Viewing the administrative

record   as    a    whole       however,    we     conclude      substantial      evidence

supports      the   BIA’s        conclusion      that     Dr.    Ashqar’s     “additional

alleged activities in support of Hamas in the United States, and

other    intervening            events,     do     not    show     that     the    Israeli

government, which did not persecute [Mrs. Ashqar] in the past,

is now inclined to do so.”                  (J.A. 18.); cf. Chen, 195 F.3d at

                                             14
200-01, 203-05 (ruling that a couple who showed no proof of past

persecution when they previously violated China’s “one child”

policy did not sufficiently demonstrate they faced a reasonable

possibility of persecution if they returned with another child,

their second violation of the policy.)

     Mrs.    Ashqar      testified    that    her   nephew   was   detained    and

tortured by Israeli authorities in 1999 and “the only thing they

asked him about was his uncle, [Dr. Ashqar], and his connections

to Hamas.”       (J.A. 103 (emphasis added); see also J.A. 184.)               The

BIA found that this testimony was contradicted by the nephew’s

affidavit    however.         The    nephew’s    affidavit    shows   that    the

Israeli authorities believed the nephew himself was a member of

HAMAS:

     [The Israeli interrogators] accused me of being a
     member of Hamas. I was told by the interrogators that
     people    confessed    against    me   during    their
     interrogation.   My response was let them face me.   I
     told them that I am not a member of Hamas and never
     have been a member of Hamas.    Also, the interrogator
     accused me of being detained by the Jordanians,
     Americans and the Palestinians. I told them that was
     not true and I was never detained by any one [of] the
     above governments or anyone. Finally, they accused me
     of talking to my uncle, Abdelhaleem, on a regular
     basis and therefore, I must be involved with him for
     Hamas. I denied all charges.

(J.A.    547.)      It   is   thus   not     compelling   evidence    that    Mrs.

Ashqar, who is not herself tied to HAMAS, would be targeted.

     Mrs. Ashqar also offered evidence that the Israeli Army

searched the Ashqars’ home in the Occupied Territories twice in

                                        15
1995   because    they     believed    Dr.    Ashqar    had    returned     from    the

United States and had a warrant for his arrest.                        But the BIA

ruled that “it is mere speculation to infer from this that the

military     would    have       persecuted    [Mrs.    Ashqar]      had    she    been

present or that they will do so now or in the future.”                            (J.A.

17.)    We have to agree.           The fact that the Israeli Army entered

the home pursuant to a warrant for Dr. Ashqar’s arrest is not

evidence of persecution of Dr. Ashqar, much less his wife.                          See

Abdel-Rahmen, 493 F.3d at 452 (“the potential for a criminal

prosecution      in   an   applicant’s       native    country    does     not    alone

constitute persecution”).

       Additionally, the BIA held that Mrs. Ashqar “failed to show

a documented pattern of the Israeli government persecuting the

innocent wives of alleged or actual Hamas members who have not

been directly implicated in terrorist attacks . . . .”                            (J.A.

17.)    Mrs. Ashqar asserts that the BIA erred by considering her

the wife of a suspected member of HAMAS, rather than a political

dissident.     It is unclear why Mrs. Ashqar believes she would be

more likely to be persecuted as a wife of a political dissident

than as a wife of a suspected HAMAS member, particularly when

much of her own argument for asylum rests on the assumption that

she faces more danger now that Dr. Ashqar has been publicly tied

to   HAMAS   through       the    publication    of    the    1994   book    and   the

incidents with the grand juries.              Nonetheless, assuming arguendo

                                         16
that it would be in her favor to be considered a family member

of   a    political          dissident    rather       than    suspected     member     of    a

terrorist group, we find that substantial evidence supports the

BIA’s determination.

         The record is replete with evidence that Dr. Ashqar was a

suspected member of HAMAS, including a 2001 FBI report in which

Dr. Ashqar was deemed “a member of the HAMAS U.S. leadership.”

(J.A. 1015.)             Although Mrs. Ashqar argues that the allegations

against her husband were false, the record shows that she was

not in the best position to make that assessment.                              Besides her

obvious bias by the nature of their relationship, Mrs. Ashqar

remained ignorant of their finances and her husband’s business

pursuits.        As the BIA noted, Mrs. Ashqar testified that “she did

not involve herself in his ‘business’ activities, was unaware of

what     he   did     while     traveling,       and    did    not   learn     until   years

later” about a $100,000 check her husband wrote “to a man later

designated       as      a    terrorist.”        (J.A.      18.)     Therefore,        it    is

reasonable          to       conclude    that        Mrs.     Ashqar’s    testimony         was

insufficient         to      overcome    other       evidence    that    Dr.    Ashqar      was

involved with HAMAS.

         There is substantial evidence as well, to support the BIA’s

determination that Mrs. Ashqar failed to demonstrate a pattern

of     Israeli      authorities          targeting      the     families       of   security

suspects.        Mrs. Ashqar argues that this ignores articles she

                                                17
submitted from human rights organizations about female relatives

of security suspects who have been detained without charge in

order to indirectly punish the accused.

     However, also in the record are the 2003, 2004, and 2005

State   Department   country   reports     on   Israel   and   the   Occupied

Territories.    Significantly, the State Department reports do not

recognize any retribution directed toward the family members of

political dissidents or HAMAS members not accused of terrorist

attacks.      The State Department mentioned only that the HAMAS

members or political opponents themselves have been subject to

persecution.     While the State Department made the finding that

Israeli forces demolish “the homes of the families and relatives

of those convicted of or suspected of committing terror attacks,

effectively    punishing   innocent    Palestinians      not   implicated   in

the attacks,” as the BIA noted, there was no evidence in the

record that Dr. Ashqar was ever suspected of such an attack.

(J.A. 948; see also J.A. 844, 881.)

     The BIA relied on the State Department’s reports because it

apparently found the private organizations’ information to be

merely “anecdotal” and thus unpersuasive.             We cannot fault the

BIA for preferring the State Department’s assessment.

     A State Department report on country conditions is
     highly probative evidence in a well-founded fear case.
     Reliance upon these reports makes sense because this
     inquiry is directly within the expertise of the
     Department of State.

                                      18
            . . . .

            . . . Absent powerful contradictory evidence, the
       existence of a State Department report supporting the
       BIA’s judgment will generally suffice to uphold the
       Board’s decision.  Any other rule would invite courts
       to overturn the foreign affairs assessments of the
       executive branch.

Gonahasa v. INS, 181 F.3d 538, 542-43 (4th Cir. 1999) (citations

and internal quotes omitted).

       Although   we   have   considerable   sympathy   for   Mrs.   Ashqar,

“our task is not to reweigh the evidence and determine which of

the competing views is more compelling.         It is instead to ensure

that substantial evidence supports the BIA’s judgment.”              Id. at

542.     Accordingly, because we do not find that the evidence

compels only one reasonable conclusion in this case, we must

defer to the BIA’s decision.



                                    III.

       Pursuant to the foregoing, we deny Mrs. Ashqar’s petition

for review of the BIA’s denial of her request for asylum.



                                              PETITION FOR REVIEW DENIED




                                     19